Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, filed 1/4/2021, with respect to 35 USC 112b have been fully considered and are persuasive. The 35 USC 112b of claims 13,14 has been withdrawn. 
Regarding the 35 USC 102a(1) rejection, Applicant's arguments filed 1/4/2021 have been fully considered but they are not persuasive. 
The applicant contends 
Claims 1-2, 8, and 1(3 were rejected under 35 U.S.C. § 102(a) over Iannuzzelli (U.S. 2006/0227814). Claims 1 and 10 are amended to clarify certain aspects of the claimed subject matter. An example of support for the amendment can be in paragraph [00127] and FIGS. 16 and 17 of the Application. The rejection is traversed.
Iannuzzelli does not disclose each and every element of the pending claims as required. For example, Iannuzzelli does not disclose
determining offsets in time between the analog audio sample stream and the digital audio sample stream using the normalized cross-correlation of audio envelopes prior to transmitting the analog audio stream and digital audio stream using a transmitting amplifier of the radio transmitter,
as recited in claim 1 and incorporated into claims 2 and 8. Neither does Iannuzzelli disclose
determining offsets in time between the analog audio sample stream and the digital audio sample stream using a normalized, cross-correlation of audio envelopes of the analog audio sample stream and the digital audio sample stream prior to transmitting the analog audio stream and. digital audio stream using a transmitting amplifier of the radio transmitter
as recited in claim 10.
In contrast, Iannuzzelli refers to alignment measurements performed by a radio receiver (see e.g, Iannuzzelli at FIG. 1 and paragraph [0021] lines 3-6). Therefore, Iannuzzelli does not disclose each and every element of the claims. Consequently, withdrawal of the rejection and allowance of claims l, 2, 8, and 10 is respectfully requested.

The examiner disagrees. The limitations of the independent claims have been amended as indicated in the applicant’s remarks. Such amendments does not specify how the analog audio stream and digital audio stream is generated or what apparatus generates such streams. Due to the breath of the claimed language, the limitations are 
Based on this interpretation, Fig. 1 shows the wireless communication communicating a hybrid signal, signal comprising both analog and digital audio signals. Fig. 1, label receiver shows the receiver receiving the transmitted hybrid signal and determining an adjustment signal (label 30) for adjusting timing alignment of the analog signal outputted by label 14. Paragraph 21 discloses the receiver separates and samples the analog and digital audio signals. Fig. 1 further shows the transmitter sending a hybrid signal generated from analog audio stream (output from label 14) and digital audio stream (output from label 16). The analog audio stream is generated based on the adjustment signal (label 30) generated at label 28, which indicates label 28 must determine the adjustment signal, label 30, prior to generating the analog audio stream at label 14. Fig. 1 further shows label 18,22 output from labels 14,16 is input into the transmitter, label 20, to generate the transmission signal for transmission via labels 24 (amplifier),antenna. 

Regarding the double patenting rejection, the applicant contends
Claims 1-3, 6-8, 10-12, and 14 were rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-4, 7-9, and 10 of U.S. Patent No. 10,666,416.
Claims 15-20 were rejected on the ground of non-statutory double patenting as being unpatentable over claims 11-16 of U.S. Patent No. 10,666,416 in view of Iannuzzelli.
Applicant notes that prosecution of the claims is ongoing and that the claims may not be in their final form. Applicant will consider filing a Terminal Disclaimer in compliance with 37 C.F.R. § 1.321 to obviate the rejections when the claims are otherwise deemed allowable.

The amendments to the claims changes the scope of the claim, but does not overcome the grounds of the double patenting rejecting. Due to a terminal disclaimer has not been filed, the double patenting rejection stands as previously stated. A copy of the rejection is found below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1,2,8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Iannuzzelli et al (US Publication No.: 20060227814).
Claim 1, Iannuzzelli et al discloses
	receiving an analog audio sample stream and a digital audio sample stream (Fig. 1, label 14,16 shows an analog audio sample stream and a digital audio sample stream is transmitted via the transmitter shown and received via the receiver shown.) obtained from an analog audio stream and a digital audio stream (Fig. 2, label 50,56 are produced from received analog and digital audio signals that are sampled. (paragraphs 20,21)  Fig. 1, label 26 shows the receiver that receives the transmitted signal and generates analog and digital audio signals that are sampled and received at label 28. The transmitted signal is generated from analog and digital audio stream generated at labels 14,16.);
	computing a normalized cross-correlation of audio envelopes (Fig. 2, label correlation coefficient function receives filtered inputs (labels 52,58). Paragraph 24 discloses the correlation coefficient function is implemented as a normalized cross-correlation function.) using a vector of bandpass samples of the analog audio sample stream and a vector of bandpass samples of the digital audio sample stream (Fig. 2, label 52,58 filters the analog and digital audio sample streams, labels 50,56. Paragraph 26 discloses the IIR filtering is performed prior to correlation coefficient function. Paragraph 29 discloses the use of a bandpass filter the digital and audio signals prior to correlation coefficient function.);
	determining offsets in time between the analog audio stream and the digital audio stream using the normalized cross-correlation of audio envelopes (Fig. 2 performs time and level alignment as shown in Fig. 1, label 28. Label 62 performs correlation of filtered or enveloped analog audio signal, label 50 and the filtered or enveloped digital 
	filtering the determined offsets in time to produce filtered offset values (Fig. 2, label 72 performs filtering via a peak search IIR filter of the correlation coefficient including time offsets.);
	determining an alignment slip adjustment value as a function of the filtered offset values (Paragraph 34 discloses the alignment vector is the vector of lag values over the search range. The peak search is done over all correlation coefficients followed by a lower limiter on the correlation coefficient.). 
	aligning the analog audio sample stream and the digital audio sample stream using the determined alignment slip adjustment value (Fig. 1, label 28,30. Paragraph 21 discloses line 30 is the produced adjustment signal. The adjustment is used to adjust the relative timing and level of the analog audio and digital audio signal.); and
	generating a hybrid analog radio signal for broadcast that includes time-aligned analog audio and digital audio (Fig. 2, label 20 combines the analog and digital signals. (paragraph 20)).

Claim 8, Iannuzzelli et al discloses wherein determining the offsets in time using a normalized cross correlation of audio envelopes includes computing cross correlation coefficients of the audio envelopes of the analog audio sample stream and the digital audio sample stream (Fig. 2, label 52,58,62, paragraph 24); and
	wherein the method further includes monitoring filtered values of the cross correlation coefficients (label 72).
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3,6-8,10-12,14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4,7-9,10 of U.S. Patent No. 10666416. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are broader than the claims of the patent, hence the claims of the current application anticipate the claims of the patent.
Claim 1 recites claimed language that is broader than claim 1 of the patent. 
Claim 2 recites claimed language that is broader than claim 2 of the patent.

Claim 6 recites claimed language that is broader than claim 7 of the patent.
Claim 7 recites claimed language that is broader than claim 8 of the patent.
Claim 8 recites claimed language that is broader than claim 9 of the patent.
Claim 10 recites claimed language that is broader than claim 1,10 of the patent.
Claim 11 recites claimed language that is broader than claim 2 of the patent.
Claim 12 recites claimed language that is broader than claim 3 of the patent.

Claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-16 of U.S. Patent No. 10666416 in view of Iannuzzelli et al (US Publication No.: 20060227814). 
Claim 15 of the present application recites claimed language similar to the claimed invention of claim 11 of the patent except the limitation: “compute a normalized cross-correlation of audio envelopes using a vector of bandpass samples of the analog audio sample stream and a vector of bandpass samples of the digital audio sample stream”. 
Iannuzzelli et al discloses time alignment of digital and analog audio sample streams (Fig. 2, labels 50,56) includes computing a normalized cross-correlation of audio envelopes (Fig. 2, label correlation coefficient function receives filtered inputs (labels 52,58). Paragraph 24 discloses the correlation coefficient function is implemented as a normalized cross-correlation function.) using a vector of bandpass samples of the analog audio sample stream and a vector of bandpass samples of the digital audio sample stream (Fig. 2, label 52,58 filters the analog and digital audio sample streams, labels 50,56. Paragraph 26 discloses the IIR filtering is performed prior 
Claims 16-20 recite the same inventive subject matter as claims 12-16.

Allowable Subject Matter
Claims 3-7,9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-20 are allowed over prior art. Note: All objections and rejections must be overcome prior to placing the case in condition for allowance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA WONG/Primary Examiner, Art Unit 2656